Proceeding by a widow pursuant to section 145-a of the Surrogate’s Court Act to determine that she is entitled, under section 18 of the Decedent Estate Law, to take an intestate share against the provisions of the will. The appeal is from a decree of the Surrogate’s Court, Queens County, which grants her petition, except that part of said decree which makes an allowance to the special guardian. Decree, insofar as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Present — Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.